Per Curiam.

In order to gain a settlement under the Prov. St. 7 Geo. 3, c. 3, § 4, it was necessary for a person coming to dwell in any town to make known his desire to the selectmen, and to obtain the approbation of the town, at a general meeting of the inhabitants, for his dwelling there. There is no evidence that Samuel Eaton, the grandfather of Abel the pauper, ever made such an application to the selectmen of Holden ; and if the application was made, there is no evidence that it was laid before the town. It is said that putting his name into the jury box with the approbation of the town is sufficient; but that clearly was not within the meaning of the statute. The legislature intended to prevent the gaining of an inhabitancy by the implied assent of the town.
The notice was sufficiently certain as to the children, there being but three ; but if it were otherwise, the defect would have been waived by the answer of the defendants. Embden v. Augusta, 12 Mass. R. 307.1

 See Ware v. Williamstown, 8 Pick. 388, Chichester v. Pembroke, 2 N. Hamp. R. 530; Dover v. Paris, 5 Greenleaf, 430 ; Uxbridge v. Sekonk, post, 150.